Case 19-15205-elf             Doc 36    Filed 02/03/20 Entered 02/03/20 12:31:48                        Desc Main
                                        Document Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     Patrick L. Firestone                                                        CHAPTER 13


     Town Center Bank c/o Triad Financial Services
                                   Movant
                   vs.                                                         NO. 19-15205 ELF

     Patrick L. Firestone

     Tina Firestone
                                        Co-Debtor                    11 U.S.C. Sections 362 and 1301

     Scott F. Watennan, Esquire
                                        Trustee

                                                STIPULATION

               AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

                I.      The post-petition arrearage on the mongage held by the Movant on the Debtor's

     residence is $6,171.50, which breaks down as follows;

          Post-Petition Payments:            August 21, 2019 to January 21, 2020 at $856.75/month
          Fees&. Costs Relating to Motion:   $1 ,031.00
          Total Post-Petition Arrears        $6,171.50

     2.         The Debtor shall cure said arrearages in the following manner:

                        a). Within seven (7) days of the filing of this Stipulation, Debtor shall file an

     Amended Chapter 13 Plan to include the post-petition arrears of$6,171.50.

                        b). Movant shall file an Amended or Supplemental Proof of Claim to include the

     post-petition arrears of $6,171.50 along with the pre-petition arrears;

                        c). The new 41 OA form for a Proof of Claim shall not be required for this Amended

     or Supplemental Proof of Claim.

                3.       Beginning with the payment due February I, 2020 and continuing thereafter,

     Debtor shall pay to Movant the present regular monthly mortgage payment of $856.75 (or as

     adjusted pursuant to the terms of the mortgage) on or before the first (1 11 ) day of each month (with
                          !
     late charges being assessed after the 151h of the month).

                4.      Should Debtor provide sufficient proof of payments made, but not credited (front &

     back copies of cancelled checks and/or money orders), Movant shall adjust the account accordingly.
Case 19-15205-elf           Doc 36         Filed 02/03/20 Entered 02/03/20 12:31:48                                    Desc Main
                                           Document Page 2 of 2

              5.        In th ·e ent tli> payments under ection 3 above arc not ten ered pt1rsuunt to the

     tcm1s of this ·rip,1btion, Mov::mt !)hall n 1ir Debtor and Debt0r's tUtorncy fthc d~fault in writing

     andtheDebrormay ur            aldddaultwiChinFIFTEEN(lS)days r1J,-da1e:or ,idnoti e. lfDcbtor

     .sho~dd fail to cur th default within fift!!e1 (15) da:y . Movm1t Ill.a, file a c11ification f D fault

     with the Court and the Court ·hall entcl' an Order granting Movanl relief fr               111   the automatic siay. In

     the event of a third default pursuant t the terms of this                tipulati n, the Movant may file a

     Certification of Derault wit.h rite      ourr and th      ,ourt hull enter an        rdcr granting, Movant relief

     from the automatic stay.

              6.        If the case is conv01tcd to Chnpter 7. Movant shall file            ~         erlifitation of Default

     \>\tith the Cornt and the Coui·t, hall e11ter-a11 ord'cr -gran'ling M0va1\Lrolier fr m-1he' auro111aric·sta;y.

              7.        Ir the Instant bankruptc        is termim1te.d. by ..either disml al or discharge, tbi.s

     agrebment shnll be null and void, and is not binclin , upon th parties.

              S.        111c provi ion of this s1ipulation do not· con titutc a waiver by lovan! or its right to

     seek reimbur.semem · r any am1.>unL not included in ,th.i. t.ipulaLi          11.   in lu ling f s ~md co I .due

     under the terms of the mortgage an I applicable law.

                        1l1e partie agree Uial a facsimile innature hall be considi:t d an original signature.


     ·Date:   January 21. 2020                                 By:.lsl Rehecc:LJ A. Solarz. E:~qnire
                                                               Atton1ey for M.ovanl'


     Date:         ,/z."'7/z:oz..o
                   I




     Date:__,f,_i _ 0_2._t1_.20__
                                         ORDER
       ppmvcd by the Couit this _ 3rd_ d. y of _ _February
                                                    _ _ _ _ _ __, 2020, Ho, c er. the comt
     retains discretion regarding entry of anyfunher rd r.



                                                               B:1nkniptcy Judge
                                                               Eric L. Fri:1nk •
